ALLOWANCE
This action is responsive to the Request for Continued Examination (RCE) filed on 08/03/2022. As of the Examiner’s Amendments included herein, claims 27 and 29 will have additionally been canceled, and claims 14, 21, 25, and 26 will have been further amended. Thus, claims 14-18, 20-26, and 28 will remain pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 

– 13. (Cancelled)

14. (Currently Amended) A method for generating multimedia data for a three-dimensional virtual reality headset, the multimedia data representative of a user carrying out a physical activity within a three-dimensional virtual environment while the user uses a mechanical system in reality, the method comprising: 
using at least one electronic processor for:
a) digitally creating, by a virtual environment generator, [[a]]the three-dimensional virtual environment that is at least one of an imaginary representation, symbolic representation, or a simulation of certain real world aspectsthe three-dimensional virtual reality headset as a series of three-dimensional images refreshed and displayed at an image display refresh frequency;
b) receiving kinetic samples at a first regular or irregular frequency, the received kinetic samples associated with physical movement of the user derived from use of the mechanical system while carrying out the physical activity, the kinetic samples being representative of a position of the user in a movement of the user in the three-dimensional virtual environment; 
c) interpolating additional kinetic samples between successive received kinetic samples and generating the additional kinetic samples at the 
d) repeatedly determining a camera position within the virtual environment at the image display refresh frequency, the camera position determined at an occurrence of each of the received kinetic samples and at a time of each of the interpolated additional kinetic samples and representing [[a]]the position of the user a field of view in the virtual environment, wherein movement of the camera position is based on 
i) a calculated instantaneous speed of movement of the camera position calculated at [[an]]the occurrence of each successive received kinetic sample, and 
ii) an adjustment to the calculated instantaneous speed at a current camera position upon [[the]]an occurrence of a latest received kinetic sample 
to increase a speed of movement of the camera position when the current camera position is late relative to a coinciding camera position that coincides with a position of the latest received kinetic sample, or 
to decrease the speed of movement of the camera position when the current camera position is early relative to [[a]]the coinciding camera position that coincides with [[a]]the position of the latest received kinetic sample, and 
iii) user head movement data transmitted by the virtual reality headset and user body movement data transmitted by one or more position sensors; and
e) generating the multimedia data comprising three-dimensional images viewed by [[the]]a camera at the camera position based on a combination of the [[user]] position of the user and the field of view in the created virtual environment, as represented by the camera position, and the created virtual environment, for display at the image display frequency, the multimedia data used by the virtual reality headset to display the three-dimensional images including a separate set of images respectively displayed by the virtual reality headset for each of the user's eyes.

15. (Original) The method of claim 14, 
wherein determining the camera position comprises calculating, using the first frequency, a first instantaneous speed derived from a difference between a time and physical position of the user corresponding to a later received sample and the time and physical position of the user corresponding to an earlier received sample.

16. (Original) The method of claim 15, wherein the method further comprises: 
determining an adjusted instantaneous speed derived from a difference between the first instantaneous speed and the time and physical position of the user corresponding to a subsequent sample, wherein determining the adjusted instantaneous speed is calculated using the first frequency.

17. (Original) The method of claim 16, wherein the method further comprises: 
determining the camera position at the display frequency as a function of the camera position and of the adjusted instantaneous speed.

18. (Original) The method of claim 14, wherein the method further comprises: 
determining that the movement has stopped when an elapsed period of time without receiving a new kinetic sample is greater than a threshold depending on an average temporal interval between two received kinetic samples.

19. (Cancelled) 

20. (Original) The method of claim 14, wherein the mechanical system for carrying out the physical activity is an indoor rowing machine and the method further comprises moving a virtual boat in a reverse direction within the virtual environment with respect to a direction of a rowing motion of the user on the indoor rowing machine.

21. (Currently Amended) A system for displaying, using a three-dimensional virtual reality viewing headset, a physical activity of a user in a three-dimensional virtual environment, the physical activity being carried out by the user in reality, the system comprising: 
a mechanical system used by the user when carrying out the physical activity; 
a virtual environment generator associated with the mechanical system for digitally generating the three-dimensional virtual environment that is at least one of an imaginary representation, symbolic representation, or a simulation of certain real world aspects
a three-dimensional virtual reality viewing headset connected to the virtual environment generator, the three-dimensional virtual environment viewable by the user using the three-dimensional virtual reality viewing headset as a series of three-dimensional images refreshed and displayed at an image display refresh frequency; and
a kinetic actuator; 
wherein the virtual environment generator includes: 
one or more sensors connected to the kinetic actuator which generate kinetic samples at a first regular or irregular frequency, the generated kinetic samples being representative of a position of the user in a movement of the user in the three-dimensional virtual environment, the movement being derived from use of the kinetic actuator by the user while the user carries out the physical activity; 
an electronic processor connected to the one or more sensors and which, in response to executing computer instructions, 
receives the kinetic samples from the one or more sensors; 
interpolates additional kinetic samples between successive received kinetic samples to generate the additional kinetic samples at the refresh frequency which is a higher frequency than the first regular or irregular frequency; 
repeatedly determines a camera position within the virtual environment, at the image display refresh frequency, the camera position determined at an occurrence of each of the received kinetic samples and at a time of each of the interpolated additional kinetic samples and representing [[a]]the position of the user a field of view in the virtual environment, wherein movement of the camera position is based on 
i) a calculated instantaneous speed of movement of the camera position calculated at [[an]]the occurrence of each successive received kinetic sample, and 
ii) an adjustment to the calculated instantaneous speed at a current camera position upon [[the]]an occurrence of a latest received kinetic sample 
to increase speed of movement of the camera position when the current camera position is late relative to a coinciding camera position that coincides with a position of the latest received kinetic sample, or 
to decrease the speed of movement of the camera position when the current camera position is early relative to [[a]]the coinciding camera position that coincides with [[a]]the position of the latest received kinetic sample, and 
iii) user head movement data transmitted by the virtual reality headset and user body movement data transmitted by one or more position sensors; and
generates multimedia data comprising three-dimensional images viewed by [[the]]a camera at the camera position based on a combination of the [[user]] position of the user and the field of view in the created virtual environment, as represented by the camera position, and the created virtual environment, for display at the image display refresh frequency, the multimedia data used by the virtual reality viewing headset to display the three-dimensional images including a separate set of images respectively displayed by the virtual reality viewing headset for each of the user's eyes.

22. (Original) The system of claim 21, wherein the virtual reality viewing headset has an OLED display.

23. (Original) The system of claim 21, wherein the virtual reality viewing headset has a field of vision of less than 180 degrees.

24. (Original) The system of claim 21, wherein the system includes a device for determining and adjusting interpupillary distance at the virtual reality viewing headset.

25. (Currently Amended) The method of claim 14, 
wherein the at least one electronic processor executes a computer program comprising instructions adapted to implement the method steps (a)-(e).

26. (Currently Amended) The method of claim 14, further including 
storing information in non-volatile storage media, either removable or non-removable, the information including computer instructions that when executed by the at least one electronic processor perform the method steps (a)-(e).

27. (Cancelled) 

28. (Original) The method of claim 14, wherein the camera position is adjusted to match a posture of the user as determined with an electronic device worn by the user.

29. (Cancelled) 


Authorization for this examiner’s amendment was given by Jose Gutman on 08/25/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to the previously-presented features describing the dynamics involved in generating multimedia data representative of a user carrying out a physical activity within a virtual environment while the user uses a mechanical system in reality, independent claims 14 and 21 now also explicitly recite: a) digitally creating, by a virtual environment generator, the three-dimensional virtual environment that is at least one of an imaginary representation, symbolic representation, or a simulation of certain real world aspects, the three-dimensional virtual environment viewable by the three-dimensional virtual reality headset as a series of three-dimensional images refreshed and displayed at an image display refresh frequency; b) receiving kinetic samples at a first regular or irregular frequency, the received kinetic samples associated with physical movement of the user derived from use of the mechanical system while carrying out the physical activity, the kinetic samples being representative of a position of the user in a movement of the user in the three-dimensional virtual environment; c) interpolating additional kinetic samples between successive received kinetic samples and generating the additional kinetic samples at the image display refresh frequency which is a higher frequency than the first regular or irregular frequency; d) repeatedly determining a camera position within the virtual environment at the image display refresh frequency, the camera position determined at an occurrence of each of the received kinetic samples and at a time of each of the interpolated additional kinetic samples and representing the position of the user and a field of view in the virtual environment, wherein movement of the camera position is based on i) a calculated instantaneous speed of movement of the camera position calculated at the occurrence of each successive received kinetic sample, and ii) an adjustment to the calculated instantaneous speed at a current camera position upon an occurrence of a latest received kinetic sample to increase a speed of movement of the camera position when the current camera position is late relative to a coinciding camera position that coincides with a position of the latest received kinetic sample, or to decrease the speed of movement of the camera position when the current camera position is early relative to the coinciding camera position that coincides with the position of the latest received kinetic sample, and iii) user head movement data transmitted by the virtual reality headset and user body movement data transmitted by one or more position sensors; and e) generating the multimedia data comprising three-dimensional images viewed by a camera at the camera position based on a combination of the position of the user and the field of view in the created virtual environment, as represented by the camera position, and the created virtual environment, for display at the image display frequency, the multimedia data used by the virtual reality headset to display the three-dimensional images including a separate set of images respectively displayed by the virtual reality headset for each of the user's eyes. These concepts, when combined, do not appear to be taught or suggested by the prior art of record. Therefore, independent claims 14 and 21 are deemed allowable. Dependent claims 15-18, 20, 22-26, and 28 are thus also deemed allowable by virtue of depending on parent claims 14 and 21, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173